DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 9 February 2021, with respect to Claim 1has been fully considered and are persuasive.  The rejection under 35 USC 103 of Claims 1-2 and 8-12 has been withdrawn.  
The prior art of record, Wang et at. US 9,559,607, Zhou et al. US 2013/0235492, Butler US 2011/0090604, and Liu et al. US 2014/0077602 teaches a redundant power transfer apparatus configured to provide an uninterrupted power transfer for a rear-stage circuit, the redundant power transfer apparatus comprising: a main loop switch coupled to a main power source, a standby loop switch coupled to a standby power source, a first switch assembly coupled to the main loop switch and the standby loop switch, the first switch assembly comprising: a first bidirectional switch, and a first bypass switch coupled in parallel to the first bidirectional switch, a second switch assembly coupled to the main loop switch and the standby loop switch, the second switch assembly comprising: a second bidirectional switch, and a second bypass switch coupled in parallel to the second bidirectional switch, and a control unit, wherein the control unit is configured to provide switch signals to correspondingly control at least the first bidirectional switch, the first bypass switch, the second bidirectional switch, and the second bypass switch to control the redundant power transfer apparatus so that the 
The prior art of record however is silent wherein when the main power source abnormally supplies power, the control unit is configured to first turn off the main loop switch, the first bidirectional switch, the second bidirectional switch, the first bypass switch, and the second bypass switch, and then turn on the standby loop switch, and then turn on the first bidirectional switch and the second bidirectional switch, and then turn on the first bypass switch and the second bypass switch.

Allowable Subject Matter
Claims 1-2 and 4-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a redundant power transfer apparatus wherein when a main power source abnormally supplies power, a control unit is configured to first turn off a main loop switch, a first bidirectional switch, a second bidirectional switch, a first bypass switch, and a second bypass switch, and then turn on a standby loop switch, and then turn on the first bidirectional switch and the second bidirectional switch, and then turn on the first bypass switch and the second bypass switch.
Regarding Claim 13, the prior arts of record do not teach or fairly suggest a method of controlling a redundant power transfer apparatus providing an uninterrupted power transfer for a rear-stage, the method of controlling the redundant power transfer apparatus comprising the steps of: (a) confirming that the main power source abnormally supplies power, (b) making the rear-stage circuit stop working, (c) turning off the first bidirectional switch, the second bidirectional switch, the first bypass switch, the second bypass switch, and the main loop switch, (d) turning on the standby loop switch, and (e) turning on the first bidirectional switch and the second bidirectional switch so that the standby power source starts to supply power to the rear-stage circuit.
Regarding Claims 2, and 4-12, they depend from Claim 1.
Regarding Claims 14-18, they depend from Claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
18 February 2021


/DANIEL KESSIE/Primary Examiner, Art Unit 2836